 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3    DAVID A. HANO,                                             Case No. 2:19-cv-02246-GMN-EJY
 4                    Plaintiff
                                                                                ORDER
 5            v.
 6    STATE OF NEVADA, et al.,
 7                    Defendants.
 8

 9           Pending before the Court is Plaintiff’s Notice to the Court Concerning Plaintiff[’s] Motion

10   for Contempt. ECF No. 84. The Court has considered Plaintiff’s Notice and Defendants’ Response

11   (ECF No. 96). No reply was filed.

12           In Plaintiff’s Notice, he states that he submitted a medical request form on January 14, 2021

13   requesting a refill of his nitroglycerin prescription. ECF No. 84 at 2. Plaintiff further states that he

14   filed an emergency grievance on January 22, 2021, and on January 23, 2021 he “called a man-down”

15   resulting in him being taken to the infirmary where he was given his nitroglycerin medication.

16   Id. Nonetheless, it is not clear from Plaintiff’s filing if he missed prescribed doses of his medication

17   or if it was the refills that were at issue.

18           In their Response, Defendants state that Plaintiff’s nitroglycerin prescription was refilled on

19   January 23, 2021, February 9, 2021, February 24, 2021, and March 28, 2021. Defendants further

20   state that they spoke with Plaintiff on May 4, 2021 and asked about his claim that he had not received

21   his nitroglycerin during a 53 day period. ECF No. 96 at 2. Defendants state that Plaintiff explained

22   in response that he did not mean he had not received nitroglycerin during a 53 day period, but that it

23   took 53 days for High Desert State Prison (“HDSP”) to respond to his grievance. Id. Thereafter,

24   Defendants confirm that Plaintiff had his nitroglycerin as of the May 4, 2021 conversation, and that

25   “HDSP has diligently provided Hano with his medications.” Id. at 2-3.

26           Based on the foregoing, it appears the concern regarding nitroglycerine is resolved.

27

28
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Notice to the Court Concerning
 2   Plaintiff[’s] Motion for Contempt (ECF No. 84) is DENIED without prejudice as presently moot.
 3          DATED this 13th day of May, 2021.
 4
 5
 6                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
